 1   BOIES SCHILLER FLEXNER LLP                   MORGAN, LEWIS & BOCKIUS LLP
     RICHARD J. POCKER (NV Bar No. 3568)          BENJAMIN P. SMITH (pro hac vice)
 2   300 South Fourth Street, Suite 800           JOHN A. POLITO (pro hac vice)
     Las Vegas, NV 89101                          SHARON R. SMITH (pro hac vice)
 3   Telephone: 702.382.7300                      One Market, Spear Street Tower
     Facsimile: 702.382.2755                      San Francisco, CA 94105
 4   rpocker@bsfllp.com                           Telephone: 415.442.1000
                                                  Facsimile: 415.442.1001
 5   BOIES SCHILLER FLEXNER LLP                   benjamin.smith@morganlewis.com
     WILLIAM ISAACSON (pro hac vice)              john.polito@morganlewis.com
 6   KAREN DUNN (pro hac vice)                    sharon.smith@morganlewis.com
     1401 New York Avenue, NW, 11th Floor
 7   Washington, DC 20005                         DORIAN DALEY (pro hac vice)
     Telephone: (202) 237-2727                    DEBORAH K. MILLER (pro hac vice)
 8   Facsimile: (202) 237-6131                    JAMES C. MAROULIS (pro hac vice)
     wisaacson@bsfllp.com                         ORACLE CORPORATION
 9   kdunn@bsfllp.com                             500 Oracle Parkway, M/S 5op7
                                                  Redwood City, CA 94070
10   BOIES SCHILLER FLEXNER LLP                   Telephone: 650.506.4846
     STEVEN C. HOLTZMAN (pro hac vice)            Facsimile: 650.506.7114
11   BEKO O. REBLITZ-RICHARDSON                   dorian.daley@oracle.com
        (pro hac vice)                            deborah.miller@oracle.com
12   44 Montgomery St., 41st Floor                jim.maroulis@oracle.com
     San Francisco, CA 94104
13   Telephone: 415.293.6800
     Facsimile: 415.293.6899
14   sholtzman@bsfllp.com
     brichardson@bsfllp.com
15
     Attorneys for Plaintiffs
16   Oracle USA, Inc., Oracle America, Inc. and
     Oracle International Corp.
17
                               UNITED STATES DISTRICT COURT
18
                                      DISTRICT OF NEVADA
19
     ORACLE USA, INC.; a Colorado corporation;       Case No. 2:10-cv-0106-LRH-VCF
20   ORACLE AMERICA, INC.; a Delaware
     corporation; and ORACLE INTERNATIONAL           ORACLE’S MOTION FOR ORDER
21   CORPORATION, a California corporation,          SHORTENING TIME RE: ORACLE’S
                                                     MOTION TO COMPEL AND
22                  Plaintiffs,                      MEMORANDUM OF POINTS AND
            v.                                       AUTHORITIES RE POST-
23   RIMINI STREET, INC., a Nevada corporation;      INJUNCTION REQUESTS FOR
     and SETH RAVIN, an individual,                  PRODUCTION
24
                    Defendants.
25

26

27

28

        ORACLE’S MOTION FOR ORDER SHORTENING TIME RE: ORACLE’S MOTION TO COMPEL
                      AND MEMORANDUM OF POINTS AND AUTHORITIES
 1          Plaintiffs Oracle USA, Inc., Oracle America, Inc., and Oracle International Corporation
 2   (collectively “Oracle”) respectfully move the Court for an order shortening the time for briefing
 3   Oracle’s Motion to Compel and Memorandum of Points and Authorities re Post-Injunction
 4   Requests for Production (“Motion to Compel”) filed on August 19, 2019. Because the Motion
 5   concerns an abbreviated discovery schedule, including expert disclosures in less than three weeks,
 6   Oracle requests that a response to its Motion to Compel be filed on or before August 26, 2019
 7   (seven days after filing Oracle’s motion, as opposed to the ordinary fourteen days), with Oracle’s
 8   reply due on or before August 29, 2019 (three days after the filing of any response, as opposed to
 9   the ordinary seven days). Defendant Rimini Street, Inc. (“Rimini”) has been notified of and has
10   agreed to Oracle’s proposed expedited briefing schedule. This Motion is based upon the
11   Declaration of David R. Kocan, the Memorandum of Points and Authorities that follow, the entire
12   record in this action, and such other matters and arguments as may be presented to the Court.
13    DATED: August 19, 2019                               MORGAN, LEWIS & BOCKIUS LLP
14

15                                               By:                /s/ John A. Polito
                                                                        John A. Polito
16
                                                 Attorneys for Plaintiffs Oracle USA, Inc., Oracle
17                                                America, Inc. and Oracle International Corp.
18

19

20

21

22

23

24

25

26

27

28
                                                       1
          ORACLE’S MOTION FOR ORDER SHORTENING TIME RE: ORACLE’S MOTION TO COMPEL
                        AND MEMORANDUM OF POINTS AND AUTHORITIES
 1                                  DECLARATION OF DAVID R. KOCAN
 2          I, David R. Kocan, declare as follows:

 3          1.      I am an attorney at Morgan, Lewis & Bockius, LLP, counsel of record in this

 4   action for Plaintiffs Oracle USA, Inc., Oracle America, Inc. and Oracle International Corp.

 5   (collectively, “Oracle”). I have personal knowledge of the facts set forth in this declaration and

 6   would competently testify to them if called upon to do so.

 7          2.      On August 19, 2019, Oracle filed its Motion to Compel in this action. Oracle’s

 8   Motion to Compel seeks an order compelling Defendant Rimini Street, Inc. (“Rimini”) to produce

 9   documents in response to Oracle’s Supplemental Requests for Production of Documents 1–5 and

10   8–11 (“Supplemental RFPs”).

11          3.      Under the Federal and Local Rules, Rimini’s response to Oracle’s Motion to

12   Compel would be due September 2, 2019. Any reply from Oracle would be due September 9,

13   2019. Oracle’s initial expert disclosures are due September 5, 2019, and discovery closes

14   October 8, 2019.

15          4.      Further delays by Rimini in producing the custodial documents that are the subject

16   of Oracle’s Motion to Compel would severely prejudice Oracle, including with respect to its

17   disclosure of expert witnesses.

18          5.      Oracle has moved as expediently as possible in filing the Motion to Compel—a

19   process that was prolonged due to extensive meet and confer efforts, during which Oracle

20   repeatedly attempted to persuade Rimini to provide the discovery at issue. The Parties exchanged

21   correspondence regarding the issues raised in Oracle’s Motion to Compel on July 3, July 9, July

22   12, July 17, July 18, July 23, July 26, July 29, July 30, August 2, August 5, August 11, August

23   13, and August 16, 2019. The Parties conducted telephonic meet-and-confers on July 3, July 19,

24   July 24, and August 1, 2019 concerning these issues. Oracle provides additional information

25   regarding the Parties’ meet and confer efforts in Oracle’s Motion to Compel.

26          6.      Rimini has not yet produced any custodial documents, instead taking the position

27   that Oracle must agree to a significantly underinclusive set of custodians and search terms before

28
                                                     1
       DECLARATION OF DAVID R. KOCAN ISO ORACLE’S MOTION FOR ORDER SHORTENING TIME
        RE: ORACLE’S MOTION TO COMPEL AND MEMORANDUM OF POINTS AND AUTHORITIES
 1
     Rimini will produce any custodial documents. Rimini also refuses to agree to any schedule for
 2
     custodial production, insisting that it has no obligation to produce any custodial production before
 3
     the close of discovery.
 4
              7.    On August 11, 2019, Oracle notified Rimini that it would move forward with a
 5
     motion to compel unless Rimini agreed, by the close of business on August 13, to: (1) search for
 6
     documents from the requested custodians hitting on Oracle’s proposed search terms, (2) produce
 7
     responsive custodial documents on a rolling basis beginning immediately, and (3) agree to a
 8
     reasonable time frame for production. On August 13, 2019, Rimini refused to agree to Oracle’s
 9
     request for the production of relevant custodial materials, instead continuing its delay tactics.
10
              8.    Also on August 11, 2019, Oracle proposed the shortened briefing schedule that
11
     this Motion requests, whereby Rimini’s opposition would be due one week after Oracle filed its
12
     Motion to Compel and Oracle’s reply would be due three days thereafter. On August 13, 2019,
13
     Rimini requested that Oracle’s proposed briefing schedule include specific filing and briefing
14
     dates.
15
              9.    On August 15, 2019, Oracle notified Rimini that it would file its Motion to
16
     Compel on August 16, 2019 or August 19, 2019, and again proposed this Motion’s expedited
17
     briefing schedule such that Rimini’s opposition would be due one week after Oracle filed the
18
     Motion to Compel (either August 23 or August 26), and Oracle’s reply would be due three days
19
     later. On August 16, 2019, Rimini agreed to Oracle’s proposed expedited briefing schedule.
20
              10.   I do not believe that Rimini would be prejudiced by a resolution of Oracle’s
21
     Motion to Compel on an expedited basis because Rimini is well aware of the relevant facts—this
22
     case began over a decade ago and concerns Rimini’s core business model—and because Rimini
23
     has long been aware of Oracle’s positions as articulated in the Motion to Compel, which were
24
     repeatedly expressed by Oracle during the course of the Parties’ meet and confer efforts.
25
     Moreover, Rimini itself has consented to Oracle’s expedited briefing schedule.
26
              11.   Were this Court to grant this Motion for an order shortening time, Oracle proposes
27
     that Rimini is provided seven days, i.e., a deadline of Monday, August 26, 2019, to respond to
28
                                                      2
        DECLARATION OF DAVID R. KOCAN ISO ORACLE’S MOTION FOR ORDER SHORTENING TIME
         RE: ORACLE’S MOTION TO COMPEL AND MEMORANDUM OF POINTS AND AUTHORITIES
 1
     Oracle’s Motion to Compel, as opposed to the usual 14-day period for response. Oracle also
 2
     proposes a reply deadline of Thursday, August 29, 2019 (three days rather than the ordinary
 3
     seven). These shortened deadlines would allow the Motion to Compel to be resolved in time for
 4
     Oracle to receive discovery needed to prepare its initial expert disclosures without prejudice.
 5
            12.     This Motion for an order shortening time is not made for any improper purpose
 6
     and is brought to allow this Court an opportunity to rule on the issues presented in Oracle’s
 7
     Motion to Compel in a timely fashion allowing complete relief should it so order.
 8
            13.     I declare under penalty of perjury under the laws of the United States that the
 9
     foregoing is true and correct and that this declaration is executed at San Francisco, California, on
10
     August 19, 2019.
11

12

13                                                                 /s/ David R. Kocan
                                                                       David R. Kocan
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
        DECLARATION OF DAVID R. KOCAN ISO ORACLE’S MOTION FOR ORDER SHORTENING TIME
         RE: ORACLE’S MOTION TO COMPEL AND MEMORANDUM OF POINTS AND AUTHORITIES
 1                       MEMORANDUM OF POINTS AND AUTHORITIES
 2          Local Rule IA 6-1(d) provides that a motion to shorten time will be granted upon an

 3   attorney’s declaration describing the circumstances that constitute good cause to justify

 4   shortening of time. See also Fed. R. Civ. P. 6(b)(1) (giving courts power to change a briefing

 5   date when a party demonstrates “good cause”).

 6          As Oracle’s Motion to Compel details, Defendant Rimini Street, Inc. (“Rimini”) continues

 7   to thwart Oracle’s ability to obtain discovery that is relevant and necessary to the injunction-

 8   enforcement issues presently before the Court on an expedited schedule. Oracle attempted to

 9   resolve the issues raised in the Motion to Compel without court intervention, as is required in this

10   District. See, e.g., ShuffleMaster, Inc. v. Progressive Games, Inc., 170 F.R.D. 166, 171 (D. Nev.

11   1996). Since the inception of the injunction discovery period, Oracle has diligently sought to

12   reach agreement with Rimini regarding custodial document production. Oracle has proposed

13   multiple concessions in an effort to reach compromise with Rimini on this discovery, despite

14   being entitled to such discovery. Rimini has obstructed at every turn.

15          Local Rule 7-2(b) provides that responses to a motion shall be filed and served within

16   fourteen days after service of the motion, and reply points and authorities shall be filed within

17   seven days after service of the response. The Post-Injunction Scheduling Order sets a deadline of

18   September 5, 2019 for expert-witness disclosure. Under the ordinary schedule for motions

19   briefing, Oracle’s Motion to Compel would not be fully briefed until September 6, 2019, meaning

20   that any decision on the Motion would take place after the expert disclosure deadline. Without

21   the discovery that is the subject of the Motion to Compel, Oracle will be severely prejudiced as it

22   relates to its disclosure of expert witnesses. Thus, particularly given the upcoming expert

23   disclosure deadline and Rimini’s agreement to Oracle’s proposed expedited briefing schedule,

24   Oracle respectfully submits that it is appropriate and necessary for the Court to hear Oracle’s

25   Motion to Compel on a shortened briefing schedule.

26          For the foregoing reasons, including the specific facts alleged in the declaration

27   accompanying this Motion, Oracle respectfully requests this Court grant its request for an order

28
                                                      1
          MPA ISO ORACLE’S MOTION FOR ORDER SHORTENING TIME RE: ORACLE’S MOTION TO
                     COMPEL AND MEMORANDUM OF POINTS AND AUTHORITIES
     C



 1
     shortening time as follows:
 2
              1. Any response to Oracle’s Motion to Compel shall be filed and served no later than
 3
                 August 26, 2019, seven days after the filing of the Motion; and
 4
              2. Oracle’s reply in support of its Motion shall be filed and served no later than August
 5
                 29, 2019, three days after the filing of Rimini’s response.
 6
         DATED: August 19, 2019                             MORGAN, LEWIS & BOCKIUS LLP
 7

 8
                                                  By:                 /s/ John A. Polito
 9                                                                        John A. Polito
10                                                 Attorneys for Plaintiffs Oracle USA, Inc., Oracle
                                                    America, Inc. and Oracle International Corp.
11

12

13
                                                  IT IS SO ORDERED:
14

15
                                                  ______________________________________
16                                                HON. CAM FERENBACH
                                                  UNITED STATES MAGISTRATE JUDGE
17
                                                  DATED:         8-20-2019
                                                                ____________________________
18

19

20

21

22

23

24

25

26

27

28
                                                        2
            MPA ISO ORACLE’S MOTION FOR ORDER SHORTENING TIME RE: ORACLE’S MOTION TO
                       COMPEL AND MEMORANDUM OF POINTS AND AUTHORITIES
 1                                   CERTIFICATE OF SERVICE
 2          I certify that on August 19, 2019, I electronically transmitted the foregoing ORACLE’S

 3   MOTION FOR ORDER SHORTENING TIME RE: MOTION TO COMPEL AND

 4   MEMORANDUM OF POINTS AND AUTHORITIES to the Clerk’s Office using the

 5   CM/ECF System for filing and transmittal of a Notice of Electronic Filing to all counsel in this

 6   matter; all counsel are CM/ECF registrants.

 7

 8    DATED: August 19, 2019                               MORGAN, LEWIS & BOCKIUS LLP
 9

10                                               By:                 /s/ John A. Polito
                                                                         John A. Polito
11
                                                   Attorneys for Plaintiffs Oracle USA, Inc., Oracle
12                                                  America, Inc. and Oracle International Corp.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       1
                                        CERTIFICATE OF SERVICE
